Title: From Alexander Hamilton to Henry Lee, [1 December 1789]
From: Hamilton, Alexander
To: Lee, Henry


[New York, December 1, 1789]
My Dear Friend
I have just received your letter of the 16th instant.
I am sure you are sincere when you say, you would not subject me to an impropriety. Nor do I know that there would be any in my answering your queries. But you remember the saying with regard to Caesar’s Wife. I think the spirit of it applicable to every man concerned in the administration of the finances of a Country. With respect to the Conduct of such men—Suspicion is ever eagle eyed, And the most innocent things are apt to be misinterpreted.
Be assured of the affection & friendship of Yr.

A Hamilton
New York December 1st 1789
H Lee Esqr

